— Petition by the Grievance Committee for the Tenth Judicial District, pursuant to subdivision 4 of section 90 of the Judiciary Law, (1) to suspend respondent Sydney J. Chase, an attorney admitted to practice in this court on June 16, 1965, based upon his conviction of a serious crime on July 15, 1983 (in the County Court, Nassau County, of attempted criminal possession of stolen property in the second degree — a class A misdemeanor); and (2) to appoint a referee to conduct hearings based upon the alleged acts of professional misconduct which constituted the crime and upon any other acts of professional misconduct which may come to the attention of the committee. Motion granted. The respondent Sydney J. Chase is forthwith suspended from the practice of law, pending the further order of this court. The matter is referred to Stanley Kreutzer, Esq., 19 Shore Park Road, Great Neck, New York, 11023, as special referee to hear and to report together with his findings. Louis J. Profera, Acting Chief Counsel for the Grievance Committee for the Tenth Judicial District is designated to prosecute the proceeding. Damiani, J. P., Titone, Lazer, Mangano and Weinstein, JJ., concur.